Title: C. W. F. Dumas to the Commissioners, 18 December 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       La Haie 18e. Dec. 1778
      
      J’ai vu notre Ami. Il y a deux Committés, pour besogner, l’un sur de nouvelles plaintes auxquelles les Anglois viennent de donner lieu; l’autre sur la réponse à faire au Mémoire de Mr. l’Ambassadeur de France, dont je vous ai envoyé copie. On ne saura le résultat que la semaine prochaine.
      On m’a envoyé d’Amsterdam, afin d’en faire part au Congrès, la Protestation imprimée de cette ville contre la Resolution du 18. Cette importante Piece est de 20 pages in folio. Ainsi j’aurai bien à faire avant avoir traduit, et tiré copie double et triple, &c.
      Si l’on ne fait pas une réponse satisfaisante à la France, Amsterdam protestera encore.
      
      
       19e. au matin
      
      L’Amirauté, disoit-on, ne donneroit son Préavis pour une Résolution, que la semaine prochaine; mais les mesures étoient secrettement prises pour en faire passer un ce matin, où l’on promet de belles choses à la France, sans rien changer, en attendant, au Convoi refusé pour les provisions navales. Mr. l’Ambassadeur en ayant eu le vent, est allé remettre aujourd’hui, de grand matin, au g. P., avant qu’il sortît pour l’Assemblée, une note si énergique, que je ne crois pas qu’on pourra éviter, après cela, de donner une réponse précise, un oui ou un non, qui conservera aux sept provinces le Commerce de la France, ou qui le leur fera perdre.
      
      
       19e. au soir
      
      Malgré la note de Mr. l’Ambassadeur, le parti Anglois a prévalu dans l’Assemblée, et tous, excepté Amsterdam, ont adopté, à la pluralité, l’avis de l’Amirauté. Là-dessus Amsterdam a délivré sa Protestation, dans laquelle confirmant ses précédentes Protestations, et spécialement celle contre la Résolution du 18 Nov., elle déclare en outre, se tenir non responsable et déchargée de toutes les suites désavantageuses à la republique que pourra avoir la réponse non Satisfactoire qui va être donnée à la France. Notre Ami m’a fait lire ce Protest, qui est court, et aussi modéré quant à la forme, que fort quant à la chose.
      
      
       22e. Dec.
      
      On m’a laissé prendre copie de la résolution et de la protestation. On m’a assuré de très bonne part, qu’une Lettre du Comte de Welderen est arrivée, par laquelle la Cour de Londres n’est pas contente non plus de la résolution prise par cet Etat le 18 Nov. Ainsi, ceux qui ont voulu tant ménager la dite Cour sont bien mal payés de leur complaisance. N’ouvriront-ils-pas les yeux à la fin? Je n’en sais rien. Ce qui est certain, c’est que la Résolution prise par la pluralité des Etats d’Hollande le 19 de ce mois, n’a pas encore été portée aux Etats-Generaux. L’Assemblée d’Hollande, qui devoit se séparer cette semaine, a été ajournée à Mardi prochain. Les Députés de Villes partiront Jeudi. Vont-ils chercher de nouvelles Instructions, pour une autre réponse, que Mr. l’Ambassadeur de France puisse recevoir? Cela sepeut. Il n’y a que ceux d’Amsterdam qui restent ici, parce qu’ils n’ont pas besoin d’ad referendum:—Stat sententia civitatis.
       
      
       24e.
      
      La Lettre de l’Envoyé Comte de Welderen consiste dans le Reglement de la Cour Britannique qui lui a été remis par Suffolk, par lequel les Vaisseaux de Roi et Armateurs Britanniques sont autorisés à saisir tous les Navires neutres portant en France des munitions de guerre terrestre, ou navales, c’est-à-dire, mâts, &c. Ce Reglement est directement contraire à la résolution du 18 Nov., par laquelle les Etats refusent de laisser mettre en question cet Article, que les Traités leur assûrent.
      En attendant que je puisse, Messieurs, vous donner le dénouement de tout cela, je crois devoir vous faire part d’une Lettre singuliere qui m’a été écrite et de ma réponse. L’Ecrivain, Avocat, et frere du Fiscal du Conseil d’Etat, vint en Carosse la laisser lui-même à ma porte avec un paquet et une Carte de visite. Parmi les Pieces du Procès étoit aussi copie d’une Lettre qui vous a été écrite l’année passée, et de votre réponse Messieurs, au sujet d’un vaisseau Hollandois de Rotterdam, pris en mer, conduit et déclaré bonne prise à Charlestown.
      Je fus chez Lui en conséquence; il me dit qu’il étoit lui-même l’un des Interessés dans ce Navire; qu’il y étoit pour 10,000 florins &c. Enfin il me dit Mais Monsieur, Vous avez pourtant été chargé de quelque affaire auprès des Etats; du moins elle a passé par vos mains; on me l’a assuré positivement. Je répondis: Si cela étoit, je serois bien indiscret de le dire. Mais, Monsieur, croyez en ma Lettre; faites-en l’usage qu’il vous plaira: montrez-là à Mr. le G. P. et à tout autre, qui vous instruiront mieux que moi de ce que vous voulez savoir.
      J’ai fait part de tout cela à G. F. qui m’a fort approuvé.
      
      
       28e. Dec.
      
      J’ai porté cette Lettre avec moi à Amsterdam où certaines personnes  conférer avec eux sur des entreprises qui pourroient être très favorables à l’Amérique. Je donnerai les mouvements nécessaires pour porter à un certain point de maturité, avant de vous en parler Demain je repartirai pour la Haie, d’où je vous apprendrai ce qui aura été résolu quant à la réponse à faire à la Cour de france. Je suis avec un très grand respect, Messieurs, Votre très-humble et très-obeissant serviteur
      
       Dumas
      
     